DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 lacks antecedent basis for the segments—it is examined as if it depends from claim 11.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5-10, 12, 14-16, 19,  and 20 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Highberg US Patent Number 3,451,721.
Highberg describes the cutter drum (fig 2) for cutting slots (title) with drum 2, plurality of first bits 10/12/14 extending radially a first distance; first 18 and second 20 cutter plates connected to first and second sides and plurality of second bits 44/46/48 extending  a greater distance.
With regards to claim 5: bolts 32.
With regards to claim 6: welding col 2 line 27.
With regards to claim 7: figure 2 shows inner rows (marked with 10 and 14, for example) and first and second outer rows plainly adjacent the plates on either side.
	
Regarding independent claim 8: 
Highberg shows the cutter with drum 2, cutter bit slots 8 in rows; first and second plates 18/20—the first and second plates defining the second side of the outer rows first bits 14 in the slots and second bits 44 connected to the plates.  See below.

    PNG
    media_image1.png
    381
    504
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    206
    350
    media_image2.png
    Greyscale

With regards to claim 9: the distances are plainly shown in figure 2.
With regards to claim 10: the bolts 32 make the plates non-destructively removable.
with regards to claim 12: the widths are plainly shown in figure 2.
With regards to claim 14: fig 3 col. 3 lines 10-15.

Regarding independent claim 15: 

Regarding claim 16, the rows are plainly shown in figures 2 and 3.
Regarding claim 19: welding col 2 line 27.
Regarding claim 20: the distance is plainly shown in figure 2.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 2, 3, 11, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Highberg in view of US Patent Number 4,720,207 Salani.
Highberg lacks the first and second plates comprise segments. 

It would have therefore been obvious to one of ordinary skill at the time of filing or invention to have modified Highberg to have  the segments as called for in claim 2; similarly shaped segments of claim 3; the separable segments of claim 11; and the segments of claim 17.

Allowable Subject Matter
Claims 4 and 18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lindblom US Patent Number 6,213,560 describes a drum with staggered drum segments (fig 5) and Palmquist US Patent Number 4,755,004 describes a cutter with ten or more segments (fig 6a).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Janine M KRECK whose telephone number is (571)272-7042. The examiner can normally be reached telework: M-F 0530-1600 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 5712729855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Janine M Kreck/Primary Examiner, Art Unit 3672